FACSIMILE: (907) 276-2953

360 K STREET, SUITE 200
TELEPHONE: (907) 276-5727

ANCHORAGE, ALASKA 99501

LAW OFFICES
RICHMOND & QUINN
A PROFESSIONAL CORPORATION

Daniel T, Quinn

Richmond & Quinn

360 K Street, Suite 200
Anchorage, AK 99501
Phone: (907) 276-5727

Fax: (907) 276-2953
dquinn@richmondquinn.com

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA
SAFECO INSURANCE COMPANY OF
INDIANA,
Plaintiff,
V.

STEVEN N. PARADIS and MELANIE
MAUS,

Case No. 3:20-cv-

)
)
)
)
)
)
)
)
)
)
Defendants. )
)

 

 

 

COMPLAINT FOR DECLARATORY RELIEF
Plaintiff Safeco Insurance Company of Indiana, by and through counsel, Richmond
& Quinn, alleges as follows:
PARTIES AND JURISDICTION
1. At all times pertinent to this complaint, Safeco Insurance Company of
Indiana (Safeco), an Indiana corporation with its principal place of business in
Massachusetts, was authorized to conduct business in the State of Alaska. Safeco has fully

complied with all statutory prerequisites for bringing the suit.

Complaint for Declaratory Relief
Safeco Insurance Company v. Steven N. Paradis and Melanie Maus., Case No. 3:20-
Page | of 6

Case 3:20-cv-00258-JMK Document1 Filed 10/14/20 Page 1 of 6

 
LAW OFFICES
RICHMOND & QUINN
A PROFESSIONAL CORPORATION
ANCHORAGE, ALASKA 99501
TELEPHONE: (907) 276-5727
FACSIMILE: (907) 276-2953

360 K STREET, SUITE 200

 

 

2. Upon information and belief, defendants Steven N. Paradis and Melanie
Maus are residents of the State of Alaska.

3. This is a civil action over which this court has jurisdiction pursuant to 28
U.S.C. § 1332, in that it involves a controversy between citizens of different states, and the
matter in controversy exceeds $75,000 exclusive of interest and costs.

GENERAL ALLEGATIONS

4, On or about September 19, 2019, Steven N. Paradis was driving a 1997 Jeep
Cherokee owned by Elizabeth Paradis. Defendant Melanie Maus was a passenger in the
vehicle.

5. While driving, Steven N. Paradis had a single car accident, caused by his
negligence. Defendant Melanie Maus suffered injuries in this accident, with the value
exceeding $75,000.

6. Steven N. Paradis is the son of Elizabeth and Robert Paradis. Steven was not
a resident of his parents’ household at the time of the accident, and in fact his parents had
obtained a protective orders against him which prohibited him from contacting his parents
or visiting their home.

7. On the date of the subject accident, Steven N. Paradis took his mother’s
vehicle from his parents’ home without her permission and without her knowledge.

8. Plaintiff Safeco had issued an automobile insurance policy No. H2136930,

to Elizabeth and Robert Paradis, covering the 1997 Jeep involved in the accident. The

Complaint for Declaratory Relief
Safeco Insurance Company v. Steven N. Paradis and Melanie Maus., Case No. 3:20-
Page 2 of 6

Case 3:20-cv-00258-JMK Document1 Filed 10/14/20 Page 2 of 6

 
360 K STREET, SUITE 200
ANCHORAGE, ALASKA 9950]

TELEPHONE: (907) 276-5727
FACSIMILE: (907) 276-2953

LAW OFFICES
RICHMOND & QUINN
A PROFESSIONAL CORPORATION

 

 

policy lists only Elizabeth B. Paradis and Robert Paradis as “Rated Drivers.” A copy of
the Safeco Declaration page is attached as Exhibit A.
Part A — Liability Coverage

9. Under Part A — Liability Coverage, the Safeco policy defines “Insured” to
include “you” (the named policyholders), and also any “family member,” defined as “a
person related to you by blood, marriage, civil union, domestic partnership or adoption
who was a resident of your household, This includes a ward or foster child who is a
resident of your household.” (Emphasis added).

10. Steven N. Paradis does not qualify as a “family member” under this Safeco
policy definition because he was not a resident of his parents’ household.

11. | The Safeco policy also provides liability coverage to “any person using your
covered auto with your express or implied permission. The actual use must be within the
scope of that permission.”

12. Because Steven N. Paradis was driving his mother’s vehicle without
permission, he is not insured under the Safeco policy under this permissive user provision.

13. Steven N. Paradis is not entitled to any liability coverage under the Safeco
policy for claims brought against him by Melanie Maus or others, arising out of the subject
accident.

Part B — Medical Payments Coverage
14. The policy provides medical payments coverage to a “family member”

while occupying a motor vehicle.

Complaint for Declaratory Relief
Safeco Insurance Company v. Steven N. Paradis and Melanie Maus., Case No. 3:20-
Page 3 of 6

Case 3:20-cv-00258-JMK Document1 Filed 10/14/20 Page 3 of 6

 
360 K STREET, SUITE 200

ANCHORAGE, ALASKA 99501
TELEPHONE: (907) 276-5727
FACSIMILE: (907) 276-2953

LAW OFFICES
RICHMOND & QUINN
A PROFESSIONAL CORPORATION

 

 

15, Steven N. Paradis is not entitled to medical payments coverage under this
provision because, as discussed above, he does not fall within the definition of “family
member,” which requires that he be a resident of the named insureds’ household.

16. Medical payments coverage is also available to “any other person while
occupying your covered auto with your express or implied permission. The actual use
must be within the scope of permission.”

17. Neither Steven N. Paradis nor Melanie Maus are entitled to medical
payments coverage under this provision because both were using the vehicle without the
express or implied permission of the named Safeco insureds, Elizabeth and Robert Paradis.

Part C — Uninsured/Underinsured Motorist Coverage

18. The policy also includes uninsured and underinsured motorist coverage,
which will provide bodily injury coverage sustained by an insured when the owner’s or
operator’s liability arises “out of the ownership, maintenance, or use of the uninsured motor

vehicle or underinsured motor vehicle.”

19. “Insured” in the Uninsured/Underinsured Motorist Coverage is defined as:
l, You or any family member.
2. Any Rated Diver shown on the Declarations

other than you or family member.
3, Any other person occupying your covered auto with
your express or implied permission. The actual use

must be within the scope of that permission.

Complaint for Declaratory Relief
Safeco Insurance Company v. Steven N. Paradis and Melanie Maus., Case No. 3:20-
Page 4 of 6

Case 3:20-cv-00258-JMK Document1 Filed 10/14/20 Page 4 of 6

 
FACSIMILE: (907) 276-2953

ANCHORAGE, ALASKA 99501
TELEPHONE: (907) 276-5727

LAW OFFICES
RICHMOND & QUINN
A PROFESSIONAL CORPORATION
360 K STREET, SUITE 200

 

 

20. Melanie Maus does not qualify for Uninsured or Underinsured Motorist
Coverage because she is not a “family member” of the named insureds; is not a Rated
Driver shown on the Declarations of the Safeco policy; and was not occupying the auto
“with the express or implied permission” of the named insureds.

CLAIM FOR DECLARATORY RELIEF

21. Safeco incorporates by reference all allegations in paragraphs 1 through 20.

22. Defendant Steven N. Paradis is not entitled to any coverage, including
Liability, or Medical Payments Coverage under the Safeco policy because he does not
qualify as a “family member,” and he was driving the vehicle without permission of his
parents, the named Safeco policyholders.

23, Melanie Maus is also not entitled to any coverage under the Safeco policy,
including Medical Payments and Uninsured/Underinsured Motorist Coverage because she
does not qualify as a family member, and was occupying the vehicle without the express
or implied permission of the Safeco policyholders, Elizabeth and Robert Paradis.

24. Safeco is entitled to a declaration that Steven N. Paradis is entitled to no
coverage under the Safeco policy arising out of the subject accident.

25. Safeco is entitled to a declaration that Melanie Maus is entitled to no
coverage under the Safeco policy arising out of the subject accident.

WHEREFORE, Safeco respectfully prays for relief as follows:

Complaint for Declaratory Relief
Safeco Insurance Company v. Steven N. Paradis and Melanie Maus., Case No. 3:20-
Page 5 of 6

Case 3:20-cv-00258-JMK Document1 Filed 10/14/20 Page 5 of 6

 
LAW OFFICES
RICHMOND & QUINN
A PROFESSIONAL CORPORATION
360 K STREET, SUITE 200
ANCHORAGE, ALASKA 99501
TELEPHONE: (907) 276-5727
FACSIMILE: (907) 276-2953

 

 

1, For a judgment declaring that defendant Steven N. Paradis is not entitled to
any coverage under the Safeco policy (H2136930) arising out of the September 19, 2019,
accident.

2. For a judgment declaring that defendant Melanie Maus is not entitled to any

coverage under the Safeco policy (H2136930) arising out of the September 19, 2019,

accident.
3, For recoverable costs and attorney’s fees.
4, For such other relief as the court deems just and proper.

DATED this 12th day of October 2020 at Anchorage, Alaska.

RICHMOND & QUINN

By_/s/ Daniel T. Quinn
Daniel T. Quinn, ABA 8211141
360 K Street, Suite 200
Anchorage, AK 99501
Ph: (907) 276-5727
Fax: (907) 276-2953
dquinn@richmondquinn.com

Attorneys for Safeco Insurance Company
of Indiana

1:\2044\2044,.266\PLD\COMPLAINT.docx

Complaint for Declaratory Relief
Safeco Insurance Company v. Steven N. Paradis and Melanie Maus., Case No, 3:20-
Page 6 of 6

Case 3:20-cv-00258-JMK Document1 Filed 10/14/20 Page 6 of 6

 
